Federated International Series, Inc. Federated International Equity Fund Class A Shares Class B Shares Class C Shares Supplement to Statement of Additional Information dated January 31, 2009 Please delete the “Appendix” its entirety and replace with the following: Appendix The following is a list of persons, other than the Adviser and its affiliates, that have been approved to receive nonpublic portfolio holdings information concerning the Federated Fund Complex; however, certain persons below might not receive such information concerning the Fund: CUSTODIAN State Street Bank and Trust Company SECURITIES LENDING AGENT Wachovia Bank, National Association INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Ernst & Young LLP LEGAL COUNSEL Dickstein Shapiro LLP K&L Gates Reed Smith LLP SERVICE PROVIDERS Abel Noser Corp. Aegon Institutional Markets Ashland Partners & Company LLP Astec Consulting Group, Inc. Bank of America Barclay’s Capital Inc. BBH (Brown Brothers Harriman) Infomediary Bloomberg L.P. Charles
